Citation Nr: 1503878	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  06-14 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an initial compensable evaluation for prostate cancer residuals.

 3.  Entitlement to an initial compensable evaluation for asbestosis.

 4.  Entitlement to an initial compensable evaluation for dermatitis.
 
5.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and the Appeals Management Center (AMC) in Washington, D.C., respectively. 

The Veteran testified at a Board hearing at the RO in Seattle, Washington, in May 2008.  A transcript of the hearing is of record.  In a letter sent in May 2012, the Veteran was informed that the Veterans Law Judge who presided at his May 2012 hearing was no longer employed by the Board.  He was also informed of his options for another Board hearing and that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond.  

When the case was most recently before the Board in November 2012, it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The claims are once again before the Board for adjudication.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The PTSD issue is decided herein, and the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision. 


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's PTSD has been productive of occupational and social impairment which most nearly approximates reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice regarding his claim in a May 2005 letter, prior to the August 2005 rating decision on appeal.  As this rating action was completed prior to the issuance of the Dingess decision in 2006, the May 2005 letter did not contain notice in accordance with Dingess.  Additional notice was provided in July 2007, which was in accordance with Dingess.  Although the Veteran was not provided complete notice until July 2007, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of this claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was been afforded appropriate VA examinations during the time period relevant to this appeal.  Further, the Board recognizes that the Veteran's claims were remanded in November 2012 in order for the Veteran's Social Security Administration records to be associated with the record.  Since that time, the Veteran notified VA that he has never claimed or been in receipt of Social Security Disability benefits.  No such records, therefore, were available for association with the record.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of this claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's initial rating claim originates from his February 2005 claim for service connection.  The claim was initially denied by way of an August 2005 rating decision and an appeal was perfected.  Following additional evidentiary development, service connection was awarded by way of the May 2012 rating decision on appeal.  A 30 percent rating was assigned.  The Veteran perfected an appeal as to the initial rating.  

The various statements received between 2005 and 2007 do not discuss the nature of present symptoms, but rather are related to establishment of service connection.  They do indicate that the Veteran experienced depression and mood swings, for which he was prescribed antidepressants.  See September 2007 statement.  In October and November 2007, the Veteran reported experiencing gastrointestinal upset, which his private physician attributed to stress.

The Veteran underwent a VA examination in January 2010.  He appeared to the examination well dressed, made good eye contact and had no difficulty communicating with the examiner.  His thought processes were clear, logical and sequential.  He denied hallucinations and delusions and his cognitive functioning was grossly intact based upon his performance on mental status screening tests.  He was alert and oriented and appeared to be in good contact with reality.  His affect was appropriate to the topics of conversation, but he described a dysthymic mood.  He denied suicidal or homicidal ideation or plan.  As to personal relationships, the Veteran reported that he was divorced after being married four times.  He reported that his anger, verbal abuse and irritable state contributed to the breakup of his relationships.  He reported that he got along well with coworkers in prior employment, and that he has a number of friends as well as two sons with whom he gets along well.  The Veteran reported the loss of his business and his job as being due to the economy, and not to his psychiatric disorder.  The Veteran was on Lexapro for depression and had not been hospitalized.  The Veteran reported that while he does become angry and irritable, he avoids physical violence.  He reported that he sleeps poorly and has poor concentration.  The examiner assessed the Veteran as having major depressive disorder and assigned a current global assessment of functioning (GAF) score of 65.  

The Board notes that the GAF score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The examiner described the Veteran's depression as having a mild vocational impact and more moderate social impact, in that he can be isolated at times and experiences extended periods of sad mood.

Following a Board remand, the Veteran was afforded another VA examination in June 2011.  He presented at that time well dressed and neatly groomed.  He initially appeared anxious, but was cooperative.  His mood was noted as depressed, but his affect was listed as full range with smiling responses.  The Veteran reported ongoing use of Lexapro to manage his depression.  Thought processes were linear.  He reported a sense of passive suicidal ideation in the sense that he thinks at times that he would be better off dead.  He reported a tendency to push people away.  He reported a moderate degree of the following:  less interest in hobbies and social activities, difficulty sleeping, difficulty concentrating, feeling nervous and on guard and easily startled.  He reported a marked degree of: feeling detached or estranged from others, being irritable and having outbursts of anger.  The examiner found that the Veteran's responses were not exaggerated.  The diagnosis was PTSD with a GAF score of 61.

In July 2012, the Veteran submitted a statement suggesting that he was let go from his previous employment in 2007 due to, "getting into an uncontrollable argument and fight with [his] boss at the time."  The Board again notes that at the time of his January 2010 VA examination, he reported a positive experience with coworkers while employed and that his business had closed due to economic reasons.  There was no suggestion at that time that he lost a job due to an altercation with a supervisor.  In the July 2012 statement, the Veteran also reported impairment of short and long term memory and also disturbances in motivation and mood, as well as reduced productivity and reliability.  The Veteran also reported trouble maintaining social relationships particularly with females.

Most recently, the Veteran was afforded a VA examination in June 2013.  The Veteran appeared well dressed and neatly groomed.  His affect was constricted and he showed only an occasional smiling response.  Thought processes were linear.  The Veteran was noted as having both PTSD and dysthymic disorder, with intertwining symptoms, such as trouble concentrating, a sense of hopelessness, feeling like a failure, irritability, and trouble sleeping.  The examiner noted the presence of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he continued to take Lexapro for depression, that he has two sons with which he has a good relationship, as well as one granddaughter.  The Veteran was noted as employed since 2011.  The examiner summarized his symptoms as including depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  In particular, he reported poor ratings from his supervisor and being absent from work one to two days per week due to depression.  He was assessed as having a GAF score of 55 at this time, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Throughout the pendency of this claim, the evidence shows ongoing depression and dysthymic mood, along with anger and irritability.  These symptoms are noted to have contributed to the Veteran's breakup of four marriages.  He also consistently reported trouble sleeping and resultant interference with his concentration.  The examiners throughout have characterized the symptoms present as moderate or marked.  These symptoms can be likened to several of the factors within the criteria for a 50 percent disability rating under DC 9411: flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining social relationships.  While the Veteran's symptoms have not included a disturbance of speech, panic attacks, difficulty in understanding complex commands, memory impairment, or impaired judgment or thinking, again the presence of all symptoms listed is not required to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The most recent VA examiner, in fact, summarized the Veteran's symptoms as occupational and social impairment with reduced reliability and productivity, which is indicative of the nature of severity required for a 50 percent rating under DC 9411.  In sum, the symptoms have been largely consistent throughout the pendency of this claim and the resulting occupational and social impairment most closely approximates the criteria for a 50 percent rating under DC 9411.

The evidence, however, is not indicative of occupational and social impairment, that more nearly approximates deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no indication of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  In fact, at no time have any of the symptoms related to a 70 percent rating under DC 9411 been present in the record.  

Moreover, no health care provider or VA examiner has suggested that the occupational and social impairment is greater than that contemplated by a 50 percent rating.

Thus, an initial rating of 50 percent, and no more, is warranted for the Veteran's service-connected PTSD.



V.  Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of that assigned above for the Veteran's PTSD.  

Consideration has been given to assigning a staged rating for the disability decided herein.  The criteria for a higher rating than the 50 percent rating granted herein have not been met for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Initially, the Board notes that the 2013 VA examiner reported that the Veteran has been employed for the prior two years and intends on continuing his employment.  Further, prior unemployment was initially reported by the Veteran to be due to the economy, rather than any aspect of the PTSD.  Finally, the Veteran was denied entitlement to a TDIU by way of a November 2013 rating decision, which he has not appealed.  There is no suggestion in the record that the Veteran's service-connected PTSD renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

The Board having determined that the Veteran's PTSD warrants an initial 50 percent rating, and no more, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

While the Board sincerely regrets the additional delay in this longstanding appeal, the Veteran's representative, in May 2014, suggested a worsening of several disabilities and requested additional examination.  Further, the Veteran's representative, by way of the November 2014 Informal Hearing Presentation (IHP), raised a new theory of entitlement related to the claim for service connection for a digestive disorder, which requires additional action on the part of the originating agency in order to afford the Veteran full due process.  

Prostate Cancer Residuals

The Veteran is service connected for prostate cancer.  He is presently in receipt of a noncompensable rating for the underlying disorder, as well as separate noncompensable ratings for the associated scar and erectile dysfunction.  The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7538, which rates malignant neoplasms of the genitourinary system.  The note following the rating criteria indicates that with no reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

During the June 2013 VA examination, the examiner recognized the existence of voiding dysfunction, but noted that there is no requirement to wear absorbent materials.  The examiner also noted that the voiding dysfunction does not cause increased urinary frequency.  

In May 2014, the Veteran's representative indicated a worsening of this condition.  In particular, the representative stated that the Veteran, "is now finding stained underwear and urinary symptoms consistent with urgent."  The representative also suggested that the Veteran has to urinate with much greater frequency than he had to in the past.  Thus, there is an indication that the Veteran's voiding dysfunction associated with the service-connected prostate cancer has increased in severity since the June 2013 VA examination.  The Board, therefore, finds that a remand to afford the Veteran a current VA examination is in order.

Asbestosis

The records since 2005 largely reference the establishment of an asbestosis diagnosis and a correlation to his active service.  There are very few medical findings utilizing pulmonary function tests (PFTs), as is required for rating asbestosis under Diagnostic Code 6833.  The Veteran was most recently examined with the use of PFTs in June 2013.  In May 2014, his representative submitted a statement specifically indicating that the Veteran contends that his asbestosis is getting worse.  In particular, the Veteran, "states that from time to time he does have problems with his breathing and his concern [is] that the condition is getting worse."  As the evidence shows that the asbestosis may be of a greater severity than the June 2013 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.



Dermatitis

The Veteran's service-connected dermatitis was most recently examined in June 2013.  At the time, it was noted that corticosteroids were required for less than six weeks during the prior twelve-month period.  On examination, however, the examiner noted that a rash covered none of the total body area.  In May 2014, the Veteran's representative submitted a statement suggesting that the Veteran "feels that his condition is also worsening."  The representative reported that the Veteran experiences rashes, itching and from time to time "feels very uncomfortable about his dermatitis."  As it appears that the June 2013 examination was conducted during an inactive phase of the skin disorder, and the Veteran suggests that the disability has worsened, the Board finds that a remand to afford the Veteran a current VA examination is in order.

Digestive Disorder

In November 2014, the Veteran's representative submitted an IHP into the record in which it was alleged that the Veteran's current digestive disorder is proximately due to or aggravated by his service-connected PTSD.  The representative pointed to a November 2007 private record suggesting that the Veteran's gastrointestinal problems were "most consistent with stress."  The Board notes that a November 2007 private record indicates the Veteran's abdominal discomfort, diarrhea and cramping is "most consistent with IBS."  An October 2007 record, however, clearly suggests the Veteran's "GI symptoms [are] most consistent with stress."  The physician's notes indicate a discussion of stress management techniques.  Thus, the representative's November 2014 statement is supported by the record such that a claim for service connection for a digestive disorder, including as secondary to the already service-connected PTSD, has been raised.  

On remand, the Veteran should be afforded the requisite notice as to the evidence necessary to establish service connection on a secondary basis.  38 C.F.R. § 3.159(b) (2014).  Under the circumstances, the Board also finds that the duty to assist set forth at 38 C.F.R. § 3.159(c)(4) requires that the Veteran be scheduled for a new VA examination in response to his claim for service connection for a digestive disorder secondary to the service-connected PTSD. 

The originating agency should also undertake appropriate development to obtain any pertinent ongoing VA and private treatment records related to the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2014).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Afford the Veteran all required notice in response to the claim for service connection for a digestive disorder, to include notice with respect to the claim for service connection on a secondary basis.

2.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected prostate cancer residuals, to include any associated voiding dysfunction..  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected asbestosis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

5.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected dermatitis.  The RO or the AMC should attempt to arrange for the VA examination to be performed at a time when the Veteran's skin disorder is present.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

6.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of any digestive disorder present during the pendency of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each digestive disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected PTSD.  The examiner should reference the October 2007 and November 2007 private physician records associating the Veteran's gastrointestinal symptoms with stress.  For purposes of the opinion(s), the examiner should assume that the Veteran is credible.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


